Citation Nr: 0638202	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-16 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested 
by microscopic hematuria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Although the issue was developed as 
one of entitlement to service connection for microscopic 
hematuria, based on the veteran's contentions, the Board has 
characterized the issue as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
necessary prior to adjudicating the veteran's claim.

The veteran's service medical records reflect findings of 
microscopic hematuria and diagnoses of acute posterior 
urethritis and acute hemorrhagic cystitis.  They also show 
that he was asymptomatic.  

Post-service medical records continue to show findings of 
microscopic hematuria.  They also reflect diagnoses of renal 
cysts, liver cyst, and hypertension.

The veteran contends, in essence, that he his microscopic 
hematuria is a disability manifested by bladder dysfunction 
(incomplete voiding), lower back pain, night sweats, 
insomnia, and hypertension.  

Given the findings in service and the veteran's current 
symptoms, the Board observes that a VA medical examination 
would be helpful in determining whether he currently has a 
disability manifested by microscopic hematuria and, if so, 
whether it is related to service.  

The Board also observes that there are outstanding VA medical 
records that may be relevant to this appeal.  In this regard, 
the Board notes that the veteran submitted an incomplete copy 
of April 2004 treatment notes from the Bay Pines VA Medical 
Center (VAMC).  Thus, the complete treatment notes from that 
time, as well as any ongoing medical records, should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file complete copies of 
April 2004 treatment notes from the Bay 
Pines VAMC.  Ongoing medical records not 
previously of record should also be 
obtained.

2.  The RO should then schedule the 
veteran for a VA genitourinary 
examination, by a urologist, to determine 
the nature, extent, and etiology of any 
disorder manifested by microscopic 
hematuria.  The veteran's claims file, to 
include a copy of this REMAND, should be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was accomplished.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  If any chronic disability 
manifested by microscopic hematuria is 
found, the examiner, based on examination 
findings, medical principles, and 
historical records, including service 
medical records, should state whether the 
veteran's current disorder is as likely as 
not (50 percent probability or greater) 
related to the hematuria noted in service 
or otherwise is related to service.  If 
hematuria is currently found and the 
examiner cannot identify any underlying 
cause for it, the examiner should indicate 
whether the hematuria, in and of itself, 
represents a disabling chronic condition.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached. 

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


